Exhibit 10.1

Amendment to Employment Agreement

      THIS AMENDMENT made June 25, 2009 to the Employment Agreement dated
December 12, 2008 (the “Employment Agreement”) between FOOT LOCKER, INC., a New
York corporation with its principal office at 112 West 34 Street, New York, New
York 10120 (the “Company”) and Matthew D. Serra (“Executive”).

      WHEREAS, Executive serves as Chairman of the Board, President, and Chief
Executive Officer of the Company pursuant to the provisions of the Employment
Agreement; and

      WHEREAS, Executive has advised the Company of his intention to retire from
his positions with the Company as of January 30, 2010; and

      WHEREAS, the Company and Executive desire to amend the Employment
Agreement to provide that, from and after August 17, 2009 (the “Amendment
Date”), Executive shall serve only as Chairman of the Board of the Company, and
to make certain other amendments; and

      WHEREAS, the Company and Executive desire to set forth the terms and
conditions of such amendments;

      NOW, THEREFORE, in consideration of these premises and of the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

      A. Effective as of the Amendment Date, Executive shall resign as President
and Chief Executive Officer of the Company.

      B. Notwithstanding any provision of the Employment Agreement to the
contrary, for the period from the Amendment Date to January 30, 2010, Executive
shall continue to be employed by the Company and, in lieu of Sections 1 and 2 of
the Employment Agreement, the following provisions shall apply to his employment
by the Company:

1. The Company hereby agrees to employ Executive, and Executive hereby agrees to
serve, as its Chairman of the Board.

2. Executive shall have such responsibilities, duties, and authority as are
commensurate with his status as Chairman of the Board as may from time to time
be determined or directed by the Board.

3. Executive shall devote substantially all of his business efforts and time to
the Company and he shall not accept other full- or part-time employment. The

--------------------------------------------------------------------------------



foregoing, however, shall not preclude Executive from engaging in such
activities and services as do not materially conflict with his responsibilities
and duties to the Company nor preclude him from serving on the boards of
directors of other for-profit companies, if such service does not conflict with
his duties as Chairman of the Board or his fiduciary duty to the Company.

4. Executive shall provide to the Chief Executive Officer or the Board of
Directors such advice as the Chief Executive Officer or Board of Directors may
reasonably request, from time to time, related to the transition of Executive’s
duties and responsibilities as in effect prior to the Amendment Date to his
successor as Chief Executive Officer, and with regard to such other matters as
are appropriate for a former Chief Executive Officer of the Company.

5. The Company shall provide Executive with an office and administrative support
in its executive offices commensurate with his position as Chairman of the
Board. Executive shall be required to be present in the offices of the Company
only to the extent necessary to fulfill his responsibilities as Chairman of the
Board and as set forth in paragraphs 2 and 4 hereof.

      C. Executive shall resign his position as an employee and Chairman of the
Board and as a member of the Board of Directors of the Company, effective
January 30, 2010.

      D. The Employment Agreement and this Amendment together represent the
entire understanding of the parties with respect to the subject matter thereof.
The terms and provisions of this Amendment may not be modified or amended except
in a writing signed by both parties. Except as amended or modified hereby, in
all other respects, the terms and provisions of the Employment Agreement are
hereby ratified and confirmed. In case of a discrepancy or inconsistency between
the provisions of the Employment Agreement and the provisions of this Amendment,
the provisions of this Amendment shall govern. This Amendment shall be governed
by and construed and enforced in accordance with the laws of the State of New
York applicable to contracts between residents of such state to be performed
therein.

      E. Notwithstanding anything to the contrary contained herein, this
Amendment to the Employment Agreement shall be effective only if a new President
and Chief Executive Officer commences employment with the Company on or as of
the Amendment Date or such other date as the parties may mutually agree.

2

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement on the date first above written.

    FOOT LOCKER, INC.        By:  /s/ Laurie J. Petrucci      Laurie J.
Petrucci      Sr. Vice President- Human Resources                  /s/ Matthew
D. Serra     Matthew D. Serra





APPROVED:

    /s/ Alan D. Feldman   Alan D. Feldman   Chair   Compensation and Management
Resources Committee

 

3

--------------------------------------------------------------------------------